DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2018/033855, filed on 09/12/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/09/2020 and 05/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were submitted 04/09/2020. These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:

Claim language “easy to form” (line 10) is unclear. Specifically, it is unclear what constitutes ease of forming. As such, the metes and bounds of the claimed limitation cannot be reasonably determined. For the purposes of examination, it is interpreted that any prior art or combination of prior art which teaches the steps of the claimed method and does not disclose or teach that performing the steps of the method is difficult, or not easy to form, reads on the claimed limitation. 
Claim language “almost the same surface area” (lines 9-10) is unclear. The term “almost” is relative language and renders the degree of equivalency of the surface area of the preformed part to the final shape unclear. As such, the metes and bounds of the claimed limitation cannot be reasonably determined. For the purposes of examination, it is interpreted that any recitation in the prior art which teaches substantially the same surface area of preformed parts to final shapes reads on the claimed limitation.
Claim language “adjacent ones of the two-dimensional elements have an angle therebetween” (line 23) is unclear since the recitation of “ones” is not previously recited and it is not clear what “ones” is directed to. It is further unclear what is meant by the “angle therebetween”. A skewness of an element in finite element analysis is calculated from angles between centerlines of one generated mesh element with respect to the ideal element shape and not between two adjacent elements, it is unclear if Applicant is intending to claim an angle between adjacent elements or a skewness of a single 2D element based on adjacent internal element centerlines and the angle between them. For the purposes of examination, it is interpreted that prior art which teaches either a set of at least 2 two-dimensional 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Golovashchenko, Sergey (US20090272171A1) in view of Shao, Changcheng (US20120059865A1) hereinafter referred to as “Golovashchenko” and “Shao”, respectively.
Regarding Claim 1:
Golovashchenko discloses a sheet material press forming method of press forming a formed part (Paragraph 0011) having a hat-like cross-sectional shape (Fig 3 – preform item 18 and Fig 4 – final part item 10 are both interpreted to have a hat-like cross-sectional shape) and including a top portion (Annotated below in Fig 3), a side wall portion (Annotated below in Fig 3), and a flange portion (Annotated below in Fig 3), the top portion having a protrusion (Annotated below in Fig 3) with a blockage protrusive shape (Protrusion as shown below in Fig 3 is interpreted to be a blockage protrusive shape), from a metal blank (Paragraph 0011, line 3),

    PNG
    media_image1.png
    449
    604
    media_image1.png
    Greyscale

the method comprising first, for the top portion in a region of the protrusion, determining, by press forming analysis (Paragraph 0015, lines 7-9), a preforming shape (Fig 3 – item 18) which has almost the same surface area as a target shape (Paragraph 0015, lines 10-10) and is easy to form according to the following steps S1 and S2 and then, press forming the metal blank into the preforming shape (Figs 5-7 show a press forming performed with dies 32, 34 and 36,38 to yield a preformed shape resulting in item 18 shown in Fig 7), where S1: the region of the protrusion having the target shape is discretized into elements and nodes for finite element analysis (Paragraph 0017, lines 4-9; the critical region, item 20 in Fig 4 resulting from the protrusion and top surface of preform 18, and the final part is analyzed with finite element analysis; Paragraph 0031, lines 1-7; a mesh is generated comprising elements and nodes), S2: a discretized portion is applied with internal stress (Paragraph 0037, lines 1-4; nodal forces required to pull the material are interpreted to be applying internal stress over the unit area at element boundaries) from the inside of the discretized portion and deformed under the following conditions: (a) the elements are deformed within an elastic deformation range (Paragraph 0018, lines 1-2; step of simulation elastic deformation) and subsequently crash forming (Paragraph 0043, lines 1-6; the final press of the part is interpreted as a crash forming since no springs or blank holder is recited) a pertinent portion (Fig 9 – item 46) of the metal blank into a target final shape (Fig 4 – item 10).

Shao teaches an analysis method using the finite element method to discretize a domain, construct simultaneous equations based on boundary conditions and solve for unknown variables. Shao also teaches where the region of the protrusion having the target shape is discretized into two-dimensional elements (Paragraph 0073; the domain which is discretized is chosen to be a plurality of two-dimensional elements) and wherein S2: a discretized portion is applied with internal stress (Paragraph 0072, lines 1-4; the load applied to the two-dimensional elements is a force per the unit area of the element) in the normal directions of the two-dimensional elements, and (b) adjacent ones of the two-dimensional elements have an angle therebetween which is free to change (Fig 41A-41J; Paragraph 0136; Various two-dimensional elements are taught each of which comprising an angle between elements which is varied to arrive at the alternate shapes).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the simulation step and finite element method of Golovashchenko to include the two-dimensional elements and applying the load term as the general function term in the integration over the elements’ area and by providing a plurality of angles between elements to yield alternate element geometries in a generated mesh where incorporating the method of Shao results in reduced errors even in a mesh pattern of low quality as taught by Shao.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725